UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DAVID BRAY,

                                Plaintiff,

         against
                                                       CIVIL ACTION NO.: 18 Civ. 5205 (GBD) (SLC)

                                                                          ORDER
PURPLE EAGLE ENTERTAINMENT, INC., et al.,

                                Defendants.



SARAH L. CAVE, United States Magistrate Judge:

         The parties were ordered to finalize their settlement and file a stipulation of dismissal

addressed to the Honorable George B. Daniels by February 28, 2020. They failed to file the

stipulation. The parties were then ordered to file a joint letter by March 6, 2020 explaining their

failure to comply with the Court’s Order but have failed to file a letter. The parties are ORDERED

to file a joint letter explaining their continued failure to comply with the Court’s orders by

Tuesday, March 10, 2020. A third failure will result in an in-person conference.


Dated:             New York, New York
                   March 9, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
